J-A27012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DARRELL KENNETH BULLOCK                  :
                                          :
                      Appellant           :   No. 298 EDA 2020

              Appeal from the Order Dated December 31, 2019
            In the Court of Common Pleas of Montgomery County
            Criminal Division at No(s): CP-46-CR-0001636-2018


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                     FILED FEBRUARY 03, 2022

      Darrell Bullock appeals from the order entered in the Montgomery

County Court of Common Pleas on January 3, 2020, dismissing, without a

hearing, his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa. C.S.A. §§ 9541-9546. The PCRA court denied Bullock’s petition for lack

of merit. As Bullock is no longer serving the sentence associated with this

petition at the time of this appeal, we are constrained to find Bullock is due

no relief. We therefore affirm the trial court’s decision to dismiss the PCRA

petition, albeit on different grounds.

      The PCRA court accurately summarized the factual and procedural

history as follows.

      On August 9, 2017, at approximately 8:03 p.m., authorities
      responded to reports of an assault at 7 Voudy Road in Telford, PA.
      Upon arrival at the scene, Trooper Kevin Kassel of the
      Pennsylvania State Police made contact with Martin Brunges and
J-A27012-21


      his wife Pat Brunges in their driveway at 5 Voudy Road. Trooper
      Kassel observed that Mr. Brunges had a cut and was bleeding in
      the area around his mouth. The trooper also observed blood
      emanating from an area where Mr. Brunges had a tooth missing.

      Mr. Brunges indicated that his dog had exited from his home and
      ran on to [Bullock]’s driveway, where [Bullock]’s wife and dog
      were returning from a walk. Mr. Brunges retrieved the dog and
      reentered his home, but [Bullock]’s wife subsequently screamed
      at Mr. Brunges to get his dog away from her driveway. Mr.
      Brunges went outside and observed [Bullock] charging down his
      own driveway and towards the Brunges' property. Following a
      verbal confrontation, [Bullock] punched Mr. Brunges in the face,
      causing him to fall to the ground. Mr. Brunges lost a tooth and
      was transported to the hospital where he received ten stitches.

Trial Court Opinion, 2/10/2021, at 1-2.

      After a jury trial, Bullock was found guilty of simple assault. Afterwards,

the trial court found Bullock guilty of the summary charge of harassment.

      On January 22, 2019, the trial court imposed an agreed upon aggregate

sentence of one year of probation, twelve hours of community service, and

restitution in the amount of $3,011 to be paid within one year.

      A week later, Bullock sent the trial court a pro se letter, in which he

raised claims of ineffective assistance of counsel. The court forwarded this

letter to trial counsel, who filed a petition to withdraw as counsel.

      On February 7, 2019, the trial court entered an order scheduling an

evidentiary hearing regarding Bullock’s pro se letter, which the court

construed as a post-sentence motion, as well as the petition to withdraw. Two

weeks later, PCRA counsel entered his appearance and filed a premature

notice of appeal. PCRA counsel later filed a motion to withdraw the notice of


                                      -2-
J-A27012-21


appeal, recognizing that it was premature due to the fact the trial court had

not yet ruled on the post-sentence motion. The trial court granted the motion.

      On April 15, 2019, Bullock filed a timely PCRA petition, with the help of

new counsel (“PCRA counsel”), in which he raised a claim of ineffective

assistance of trial counsel. Specifically, he asserted trial counsel undercut

Bullock’s credibility by opening the door to prior bad acts evidence.

      A judicial conference was held the next day, during which PCRA counsel

indicated Bullock would not be proceeding on his post-sentence motion due to

the recent filing of the PCRA petition. That same day, the court granted trial

counsel’s petition to withdraw.

      A few days later, the court denied Bullock’s post-sentence motion as

moot and ordered the Commonwealth to file a response to Bullock’s PCRA

petition within 30 days. The Commonwealth thereafter filed an answer and a

motion to dismiss the PCRA petition. Bullock filed a response.

      The PCRA court subsequently issued notice of its intent to dismiss the

petition without a hearing pursuant to Pa.R.Crim.P. 907. On January 3, 2020,

after considering Bullock’s response to the Rule 907 notice, the PCRA court

dismissed the PCRA petition. This timely appeal followed.

      Bullock is ineligible for PCRA relief. The PCRA clearly states that an

appellant not currently incarcerated or on probation or parole with regard to

the sentence for which PCRA relief is requested cannot establish eligibility for

PCRA relief. See 42 Pa.C.S.A § 9543(a)(1)(i). Our Supreme Court has upheld


                                     -3-
J-A27012-21


this requirement even where the PCRA petitioner initially filed the petition

while still serving a sentence. See Commonwealth v. Ahlborn, 699 A.2d

718 (Pa. 1997) (PCRA petitioner who had completed his prison sentence prior

to any final adjudication of his PCRA petition, even though he initially filed the

petition while still incarcerated, was ineligible for PCRA relief). Thus, the

statute and our case law both “clearly contemplate[] that the petitioner will

be serving a sentence at both the pleading and proof stages of the

proceeding.” Id. at 720.

      Bullock was sentenced to one year of probation on January 22, 2019.

Bullock’s probation therefore terminated on January 22, 2020, and Bullock has

accordingly completed serving the sentence for which he seeks relief.

      As Bullock is no longer on probation during the pendency of the final

adjudication of his request for PCRA relief, we are constrained to find Bullock

has failed to meet the requirements of eligibility for relief under the PCRA.

See 42 Pa.C.S.A § 9543(a)(1); see also Ahlborn, 699 A.2d at 720. The fact

that his sentence expired after the PCRA court entered the order denying him

relief does not change this outcome. See Commonwealth v. Plunkett, 151

A.3d 1108, 1110 (Pa. Super. 2016). Accordingly, because the trial court




                                      -4-
J-A27012-21


ultimately dismissed the PCRA petition, we affirm the decision, albeit on

different grounds.1

       Order affirmed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2022




____________________________________________


1 See Commonwealth v. Parker, 919 A.2d 943, 948 (Pa. 2007) (citations
omitted) (noting that “an appellate court has the ability to affirm a valid
judgment or verdict for any reason appearing as of record.”).

                                           -5-